MANDATE

THE STATE OF TEXAS

TO THE 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on August 13, 2014, the cause upon appeal to
revise or reverse your judgment between

City of San Antonio, Appellant

V.

Alamo Aircraft Supply, Inc., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo GC, Ltd., Appellee

No. 04-14-00057-CV and Tr. Ct. No. 2013-CI-08223

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the trial court’s order
denying the City of San Antonio’s plea to the jurisdiction is REVERSED. We
RENDER JUDGMENT dismissing Appellees’ suit with prejudice to refiling in
district court. We tax costs against appellees Alamo Aircraft Supply, Inc.,
Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo GC, Ltd. See TEX. R.
APP. P. 43.4.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on December 30, 2014.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00057-CV

                                       City of San Antonio

                                                     v.

   Alamo Aircraft Supply, Inc., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo GC, Ltd.

        (NO. 2013-CI-08223 IN 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $30.00   E-PAID          CAROL MCNEILL
MOTION FEE                         $15.00   E-PAID          CAROL MCNEILL
MOTION FEE                         $10.00   E-PAID          S. MARK MURRAY
MOTION FEE                         $10.00   E-PAID          JOE HINOJOSA
MOTION FEE                         $10.00   E-PAID          DANIEL KUSTOFF
REPORTER'S RECORD                 $330.00   PAID
MOTION FEE                         $10.00   E-PAID          JOE HINOJOSA
CLERK'S RECORD                    $921.00   UNKNOWN
REPORTER'S RECORD                 $175.00   PAID
INDIGENT                           $25.00   E-PAID          MOLLY NECK
FILING                            $100.00   E-PAID          MOLLY NECK
STATEWIDE EFILING FEE              $20.00   E-PAID          MOLLY NECK
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          MOLLY NECK


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 30, 2014.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853